Exhibit 10.21



MAPINFO CORPORATION



1993 STOCK INCENTIVE PLAN



NON-STATUTORY STOCK OPTION AGREEMENT



1. Grant of Option. MapInfo Corporation, a Delaware corporation (the "Company"),
hereby grants an option, as set forth in the attached Notice of Grant of Stock
Options and Option Agreement, pursuant to the Company'     s 1993 Stock
Incentive Plan (the "Plan"). This option is purchasable as set forth in and
subject to the terms and conditions of this option and the Plan. Except where
the context otherwise requires, the term "Company" shall include all present and
future subsidiaries of the company as defined in Section 424 (f) of the Internal
Revenue Code of 1986, as amended or replaced from time to time (the "Code").


2. Incentive Stock Option. This option is not intended to qualify as an
incentive stock option ("Incentive Stock Option") within the meaning of Section
422 of the Code.


3. Exercise of Option and Provisions for Termination.


     (a) Vesting Schedule. Except as otherwise provided in this Agreement, this
option must be exercised prior to the tenth anniversary of the date of grant,
(hereinafter the "Expiration Date"), as set forth in the Notice of Grant of
Stock Options and Option Agreement, in installments as to not more than the
number of shares set forth in the paragraph below during the respective
installment periods set forth in the paragraph below.


This option will become exercisable ("vest") as to one-quarter of the original
number of Shares on the first anniversary of the Grant Date, and as to an
additional 2.083% of the original number of Shares at the end of each successive
one-month period following the first anniversary of the Grant Date until
completion of vesting on the fourth anniversary of the Grant Date. The number of
Shares that vest in any month at 2.083% shall be rounded up or down to the
nearest whole Share, with the number of Shares vesting on the final vesting date
being adjusted, so that the total number of Shares that vest over the four year
period equals the number of Shares covered by this Option.


The right of exercise shall be cumulative, so that if the option is not
exercised to the maximum extent permissible during any exercise period, it shall
be exercisable, in whole or in part, with respect to all shares not so purchased
at any time prior to the Expiration Date unless there is an earlier termination
of this option as described below. This option may not be exercised at any time
on or after the Expiration Date.



page two


     (b) Exercise Procedure. Subject to the conditions set forth in this
Agreement, this option shall be exercised by the Optionee'     s delivery of
written notice of exercise to the Stock Administrator of the Company, specifying
the number of shares to be purchased and the purchase price to be paid therefor,
and accompanied by payment in full in accordance with Section 4. Such exercise
shall be effective upon receipt by the Stock Administrator of such written
notice with the required payment. The Optionee may purchase less than the number
of shares covered hereby, provided that no partial exercise of this option may
be for any fractional share or for fewer than ten whole shares.


     (c) Continuous Employment Required. Except as otherwise provided in this
Section 3, this option may not be exercised unless the Optionee, at the time he
exercises this option, is, and has been at all times since the date of grant of
this option, an employee of the Company. For all purposes of this option, (i)
"employment" shall be defined in accordance with the provisions of Section
1.421-7(h) of the Income Tax Regulations or any successor regulations, and (ii)
if this option shall be assumed or a new option substituted therefor in a
transaction to which Section 424(a) of the Code applies, employment by such
assuming or substituting corporation shall be considered for all purposes of
this option to be employment by the Company.


     (d) Exercise Period Upon Termination of Employment. If the Optionee ceases
to be employed by the Company for any reason, then, except as provided in
paragraphs (e) and (f) below, the right to exercise this option shall terminate
thirty (30) days after such cessation (but in no event after the Expiration
Date), provided that this option shall be exercisable only to the extent that
the Optionee was entitled to exercise this option on the date of such cessation.
Notwithstanding the foregoing, if the Optionee, prior to the Expiration Date,
materially violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Optionee and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Optionee from the
Company describing such violation.


     (e) Exercise Period Upon Death or Disability. If the Optionee dies or
becomes disabled (within the meaning of Section 22 (e) (3) of the Code) prior to
the Expiration Date while he is an employee of the Company, or if the Optionee
dies within three (3) months after the Optionee ceases to be an employee of the
Company (other than as the result of a discharge for "cause" as specified in
paragraph (f) below), this option shall be exercisable, within the period of one
year following the date of death of the Optionee, or within the period of 180
days following the date of disability of the Optionee, as the case may be ( but
in no event after the Expiration Date), by the Optionee or by the person to whom
this option is transferred by will or the laws of descent and distribution,
provided that this option shall be exercisable only to the extent that this
option was exercisable by the Optionee on the date of his death or disability.
Except as otherwise indicated by the context, the term "Optionee", as used in
this option, shall be deemed

page three


to include the estate of the Optionee or any person who acquires the right to
exercise this option by bequest or inheritance or otherwise by reason of the
death of the Optionee.


     (f) Discharge for Cause. If the Optionee, prior to the Expiration Date,
ceases his relationship with the Company because such relationship is terminated
by the Company for "cause" (as defined below), the right to exercise this option
shall terminate immediately upon such cessation. "Cause" shall mean willful
misconduct by the Optionee or willful failure to perform his responsibilities in
the best interests of the Company (including, without limitation, breach by the
Optionee of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the Optionee
and the Company), as determined by the Company, which determination shall be
conclusive. The Optionee shall be considered to have been discharged for "cause"
if the Company determines, within 30 days after the Optionee'     s resignation,
that discharge for cause was warranted.


4. Payment of Purchase Price.


     (a) Method of Payment. Payment of the purchase price for shares purchased
upon exercise of this option shall be made by delivery of cash or check in an
amount equal to the exercise price of such options or, with the prior consent of
the Company (which may be withheld

in its sole discretion), by (i) delivery of shares of Common Stock owned by the
Optionee for at

least six months, valued at their fair market value, as determined pursuant to
(b) below, (ii) delivery of a promissory note of the Optionee to the Company on
terms determined by the Board, (iii) delivery of an irrevocable undertaking by a
broker to deliver promptly to the Company sufficient funds to pay the exercise
price or delivery of irrevocable instructions to a broker to deliver promptly to
the Company cash or a check sufficient to pay the exercise price, (iv) payment
by any other means which the Board of Directors determines are consistent with
the purpose of the Plan and with applicable laws and regulations (including,
without limitation, the provisions of Rule 16b-3 under the Securities Exchange
Act of 1934, as amended, and Regulation T promulgated by the Federal Reserve
Board), or (v) any combination of the foregoing.


     (b) Valuation of Shares or Other Non-Cash Consideration Tendered in Payment
of Purchase Price. For the purposes hereof, the fair market value of any share
of the Company'     s Common Stock or other non-cash consideration which may be
delivered to the Company in exercise of this option shall be determined in good
faith by the Board of Directors.


     (c) Delivery of Shares Tendered in Payment of Purchase Price. If the
Optionee exercises options by delivery of shares of Common Stock of the Company,
the certificate or certificates representing the shares of Common Stock of the
Company to be delivered shall be duly executed in blank by the Optionee or shall
be accompanied by a stock power duly executed in blank suitable for purposes of
transferring such shares to the Company. Fractional shares of Common Stock of
the Company will not be accepted in payment of the purchase price for shares
acquired upon exercise of this option.



page four



     (d) Restrictions on Use of Option Stock. Notwithstanding the foregoing, no
shares of Common Stock of the Company may be tendered in payment of the purchase
price of shares purchased upon exercise of this option if the shares to be so
tendered were acquired within six months before the date of such tender, through
the exercise of an option granted under the Plan or any other stock option or
restricted stock plan of the Company.


5. Delivery of Shares; Compliance With Securities Laws, Etc.


     (a) General. The Company shall, upon payment of the option price for the
number of shares purchased and paid for and subject to Section 11 below, make
prompt delivery of such shares to the Optionee, provided that if any law or
regulation requires the Company to take any action with respect to such shares
before the issuance thereof, then the date of delivery of such shares shall be
extended for the period necessary to complete such action.


     (b) Listing, Qualification, Etc. This option shall be subject to the
requirement that if, at any time, counsel to the Company shall determine that
the listing, registration or qualification of the shares subject hereto upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental or regulatory body, or that the disclosure of
non-public information or the satisfaction of any other condition is necessary
as a condition of, or in connection with, the issuance or purchase of shares
hereunder, this option may not be exercised, in whole or in part, unless such
listing, registration, qualification, consent or approval, disclosure or
satisfaction of such other condition shall have been effected or obtained on
terms acceptable to the Board of Directors. Nothing herein shall be deemed to
require the Company to apply for, effect or obtain such listing, registration,
qualification or disclosure, or to satisfy such other condition.


6. Nontransferability of Option. Except as provided in paragraph (e) of Section
3, this option is personal and no rights granted hereunder may be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) nor shall any such rights be subject to execution, attachment or
similar process. Upon any attempt to transfer, assign , pledge, hypothecate or
otherwise dispose of this option or of such rights contrary to the provisions
hereof, or upon the levy of any attachment or similar process upon this option
or such rights, this option and such rights shall, at the election of the
Company, become null and void.


7. No Special Employment or Similar Rights. Nothing contained in the Plan or
this option shall be construed or deemed by any person under any circumstances
to bind the Company to continue the employment or other relationship of the
Optionee with the Company for the period within which this option may be
exercised.


8. Rights as a Shareholder. The Optionee shall have no rights as a shareholder
with respect to any shares which may be purchased by exercise of this option
(including, without limitation, any rights to receive dividends or non-cash
distributions with respect to such shares) unless and until a certificate
representing such shares is duly issued and delivered to the Optionee. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the date such stock certificate is issued.




page five

9. Adjustment Provisions.


     (a) Adjustments. In the event that the Board, in its sole discretion,
determines that any stock dividend, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination or other similar transaction affects the Common Stock such that an
adjustment is required in order to preserve the benefits or potential benefits
intended to be made available under the Plan, then the Board shall equitably
adjust either or both (i) the number and kind of shares subject to this option,
and (ii) the award, exercise or conversion price with respect to the foregoing
and if considered appropriate, the Board may make provision for a cash payment
with respect to this option, provided that the number of shares subject to this
option shall always be a whole number.


     (b) Limits on Adjustments. No adjustments shall be made under this Section
9 which would, within the meaning of any applicable provision of the Code,
constitute a modification, extension or renewal of this option or a grant of
additional benefits to the Optionee.


10. Mergers, Consolidation, Distributions, Liquidations Etc.

In the event of a consolidation, merger or other reorganization in which all of
the outstanding shares of Common Stock are exchanged for securities, cash or
other property of any other corporation or business entity (an "Acquisition") or
in the event of a liquidation of the Company, the Board of Directors of the
Company, or the board of directors of any corporation assuming the obligations
of the Company, may, in its discretion, take any one or more of the following
actions as to this option: (i) provide that this option shall be assumed, or a
substantially equivalent option shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof) on such terms as the Board
determines to be appropriate, (ii) upon written notice to the Optionee, provide
that if unexercised, this option will terminate immediately prior to the
consummation of such transaction unless exercised by the Optionee within a
specified period following the date of such notice, (iii) in the event of an
Acquisition under the terms of which holders of the Common Stock of the Company
will receive upon consummation thereof a cash payment for each share surrendered
in the Acquisition (the "Acquisition Price"), make or provide for a cash payment
to the Optionee equal to the amount by which (A) the Acquisition Price times the
number of shares of Common Stock subject to this option (to the extent this
option is then exercisable or would become exercisable at any time up to and
including the date 18 months after the effective date of such Acquisition)
exceeds (B) the aggregate exercise price of this option, in exchange for the
termination of such options, and (iv) provide that this option, or any portion
hereof, shall become exercisable or realizable in full prior to the effective
date of such Acquisition.


11. Withholding Taxes. The Company'     s obligation to deliver shares upon the
exercise of this option shall be subject to the Optionee'     s satisfaction of
all applicable federal, state and local income and employment tax withholding
requirements. The Optionee shall pay to the Company, or make provision
satisfactory to the Board for payment of, any taxes required by law to be
withheld in respect of options under the Plan no later than the date of the
event creating the tax liability. In the Board'     s discretion, and subject to
such conditions as the Board may establish, such tax obligations may be paid in
whole or in part in shares of Common Stock, including shares retained from the
option creating the tax obligation, valued at their fair market value. The
Company may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due the Optionee.



page six



12. Miscellaneous.


     (a) The Board may amend, modify or terminate any outstanding option,
including substituting therefor another option of the same or a different type
and changing the date of exercise or realization, provided that the
Optionee'     s consent to such action shall be required unless the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Optionee. The Board may at any time
accelerate the time at which all or any part of an Option may be exercised.


     (b) All stock certificates representing shares of Common Stock issued to
the Optionee upon exercise of this option shall have affixed thereto any legends
required by applicable law.


     (c) All notices under this option shall be mailed or delivered by hand to
the parties at their respective addresses set forth beneath their names below or
at such other address as may be designated in writing by either of the parties
to one another.


     (d) This option shall be governed by and construed in accordance with the
laws of the State of Delaware.